Title: From John Adams to John Jebb, 25 September 1785
From: Adams, John
To: Jebb, John


          
            Dear Sir
            Grosvenor Square Septr. 25th 1785—
          
          I have read with pleasure your Letter of the 13th and although I cannot entirely agree with you, I find the difference between us is very Small in comparison with that between me and some other of my friends, in Mr Humes perfect commonwealth “no representative Magistrate or Senator as such has any salary. The Protector Secretaries, Councils and Ambassadors have salaries” your opinion Coincides with his excepting that you think the higher Magistrates as the Judges for example Should have salaries
          I Carry the point so far as to desire that all representatives, Magistrates and Senators as well as Judges and Executive Officers Should have salaries; not merely upon the Principle of Justice that every Man has a right to compensation for his Time and Labour, but to maintain the responsibility of the Person, and to raise and support both in the Minds of the People themselvs and of their representatives senators and Magistrates a sense of the Dignity and importance of the People. these salaries to be sure Should be in proportion to the Nature and duration of the service a project to introduce such a practise into this Country would be Chimerical: but in a Country, where it has long obtained and still exists. I wish it to continue. in some parts of the United States it has ever prevailed and it is to be hoped it may be extended to all other parts. it is thought by many to be one of the best securities of Liberty and Equality
          in the 13. p of the 2 Chap of the Constitution of Massachusetts you may see their sense of the Importance of salaries to Governors and Judges. my friend de Mably page 87 expresses great indignation against it “Je voudrois au contraire qu’a mesure que les Dignites sont plus importantes on leur attribuat des appointmens, moins considerables; Je voudrois méme qu elles ne’neussent aucun. on aime bien peu la Patrie, qu’and on demande des salaires Pour la servir. Que la Republique de Mass. ait le Courage de detruire la loi dont Je me plains” I loves the Abby and revere his memory: but I was sorry, that so crude an Idea Should be scattered in America where many will be greedy to lay hold of it: and that a Great writer who had spent fifty years in reading upon Government, and done honour to his age by his writings Should adopt with such facility so Gross a Vulgar Error and popular blunder. Flattery has done more mischeif to society when addressed to the People than when offered to Kings. there is all ways in every Popular Assembly a Party actuated by a sordid avarice one of two Candidates for an Election by offering to serve without Pay will have all the votes of this description of Electors. so will the Abbys doctrine but he had not considered that an Aristocracy would be the immediate and inevitable Consequence of it. in the Mass. there would be no choice left there are but two at most. if there is more than one who could serve as Governor. a fine bargain the People would make of it. for the sake of saving a Penny a peice, which it would cost them for a salary they must pass by a thousand Wise and virtuous Men, and give their votes only for two rich ones and that, wheather they have Wisdom and virtues or not
          The People save nothing in the End. the Consequence, is there must be no Strict inquiry, no exact accounts the Governors family must be provided for by offices, and his son, fit or unfit must be put in his place. the Magistrates in France instead of having salaries buy their offices. what is the Consequences Let the Abby himself say, he would answer from Heaven that they find ways to levy partial taxes to support even their Mistresses at three times the expence of the Whole salary of a Mass. Governor
          adeiu—
        